Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
In claim 1, line 10, “said motor” should read --said motor housing--. Alternatively, the phrase may be amended to read “a fan coupled to said rotor”.
In claims 15 and 16, “said plurality of cooling openings” should read --said at least one cooling opening”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, line 2, the limitation “each blade is positioned radially outward from a portion of the plurality of cooling openings in the motor housing when said fan is coupled to the motor housing” is indefinite because it is not evidently clear if the motor housing has been positively recited in the claim rendering the metes and bounds of the claim uncertain.  The claim defines the location of the radially inner edge of each blade with respect to the location of the openings in a manner requiring the openings being configured in a specific location on the motor housing.  In order to interpret the claim, the fan must be installed in the motor housing and located with respect to the cooling openings.  However, the preamble of claim 17 appears to recite the fan per se with the motor housing and cooling openings only being referenced in an intended use phrase.   In other words, it is not clear if the motor housing is intended to be in scope, or not.  If so, the preamble of claim 17 should be amended to read “A fan and a motor housing having a plurality of cooling openings for a motor assembly, comprising” and  the preamble of the dependent claims reworded to “The fan and motor housing of claim …”.   Finally, use of the conditional phrase “when said fan is coupled to the motor housing” raises additional questions of whether the motor housing is in scope.   Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vadillo (U. S. Patent Application Publication No. 2009/0136357).
Regarding claim 1, Vadillo discloses a motor assembly (FIG.’s 1-3, Abstract, para. 0004) having a rotational axis, said motor assembly comprising: 
a motor housing defining a chamber and comprising at least one cooling opening (FIG. 1, note INTAKE AIRFLOW label) extending through said motor housing and (refer to an Annotated copy of Vadillo FIG. 1 attached below, as shown and indicated); 
a stator fixedly coupled to said motor housing and positioned within said chamber (Annotated Vadillo FIG. 1, as shown and indicated); 
a rotor coupled to at least one of said motor housing and said stator, wherein said rotor is configured to rotate about said axis and is positioned within said chamber (Annotated Vadillo FIG. 1, as shown and indicated);
a fan (FIG. 2, para’s 0021 & 0022) rotatably coupled to said motor, wherein said fan comprises a first inlet side on a first axial side of said fan adjacent said motor housing and a second inlet side on a second (Annotated Vadillo FIG. 1, as shown and indicated), opposing, axial side of said fan, wherein said fan is configured to draw cooling air in a first direction through said at least one cooling opening into said first inlet side, and wherein said fan is configured to draw cooling air in a second, opposite direction into said second inlet side (Annotated Vadillo FIG. 1, as shown and indicated, note flow arrows).

    PNG
    media_image1.png
    666
    774
    media_image1.png
    Greyscale

Annotated Vadillo FIG. 1 

Re. claim 2, Vadillo discloses wherein in operation of said fan is configured to draw cooling air into said first inlet side though said at least one cooling opening and through said second inlet side simultaneously (as shown, note AIRFLOW and INTAKE AIRFLOW labels).
Re. claim 3, Vadillo discloses said motor housing comprises a first end frame and an opposing second end frame, and wherein said at least one cooling opening comprises a first plurality of openings defined through said first end frame and a second plurality of openings defined through said second end frame (Annotated Vadillo FIG. 1, see end frame structures of motor housing, as indicated).
Re. claim 4, Vadillo discloses said first and second pluralities of openings are circumferentially spaced about said axis (as shown, note that VENTED GRILL openings depicted in FIG. 1 are considered to be circumferentially spaced). 
Re. claim 5, Vadillo discloses said first plurality of openings are positioned radially inward of said second plurality of openings (Annotated Vadillo FIG. 1, as shown, note dotted lines).
Re. claim 11, Vadillo discloses a shroud (FIG. 1, VENTED GRILL forms recited shroud) coupled to said motor housing and configured to surround said fan, wherein said shroud comprises a shroud inlet axially aligned with said second inlet side of said fan (Annotated Vadillo FIG. 1, multiple inlet in VENTED GRILL shown).
Re. claim 14, Vadillo discloses the fan coupled within said chamber (as shown, if the chamber is defined as extending all the way to the axial end of the housing).
Re. claim 15, Vadillo discloses the rotor comprises a plurality of rotor cooling openings (Annotated Vadillo FIG. 1, as shown and indicated) in flow communication with said plurality of cooling openings of said motor housing (note flow arrows showing air flow across and through rotor).

Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bostwick  (U. S. Patent Application Publication No. 2002/0094275).
Regarding claim 17, Bostwick discloses a fan for a motor assembly (FIG. 1, Abstract, para. 0030) having a rotational axis and a housing having a plurality of cooling openings 75 (FIG. 6, as shown), said fan comprising: 
a central hub 22 (FIG. 1, para. 0031); 
a plurality of circumferentially-spaced spokes 50 (para. 0032, portions of sections 50 extending from hub considered to form recited spokes under broadest reasonable interpretation of the term) extending from said central hub 22 (shown), and a plurality of circumferentially-spaced blades 24 coupled to said plurality of spokes 50 in a one-to-one relationship (as shown), wherein a radially inner edge of each blade (broadly formed proximate tip edge 52) is positioned radially outward from said central hub 22 (refer to an Annotated copy of Bostwick FIG. 1 attached below, as shown and indicated).

    PNG
    media_image2.png
    616
    594
    media_image2.png
    Greyscale

Annotated Bostswick FIG. 1 
Re. claim 19, Bostwick discloses said fan comprises a stiffening ring 26 (para. 0036) coupled proximate a radially outer edge of said plurality of blades 24, and wherein said fan does not include a back plate such that said fan is free of material between adjacent spokes 50 (a back plate is not present).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vadillo (U. S. Patent Application Publication No. 2009/0136357) in view of Bostwick  (U. S. Patent Application Publication No. 2002/0094275).
As to claim 6, Vadillo is discussed above and further discloses a central hub (FIG. 2), with a plurality of spokes extending from said central hub, and a plurality of blades (BLADES) coupled to [the hub] (as shown).  Vadillo is silent as to the fan comprising a plurality of spokes extending from said central hub and a plurality of blades coupled to said plurality of spokes in a one-to-one relationship.  In this regard, Bostwick teaches a fan 20 (FIG.’s 1-3, para. 0030) comprising a central hub 22 (para. 0031), a plurality of spokes 50 (para. 0032, second radial section 50 interpreted as recited spokes) extending from said central hub 22, and a plurality of blades 24 coupled to said plurality of spokes 50 in a one-to-one relationship (as shown).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace Vadillo’s fan with the fan of Bostwich since it would provide predictable air flow performance with expected result. Notably, the fan of Bostwick is designed to produce both radial and axial flow components along its blades (Abstract).  The use of the fan of Bostwick in the combination of Vadillo is considered a simple substiture of one known fan for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
As to claim 7, once modified Bostwick further teaches the fan does not include a back plate such that said fan is free of material between adjacent spokes (FIG. 1, as shown).
As to claim 8, once modified Bostwick further teaches the fan comprises a stiffening ring 26 (para. 0036) coupled proximate a radially outer edge of said plurality of blades (as shown).
As to claim 9, Vadillo discloses said motor housing comprises a first end frame and an opposing second end frame, and wherein said at least one cooling opening comprises a first plurality of openings defined through said first end frame and a second plurality of openings defined through said second end frame (Annotated Vadillo FIG. 1, see end frame structures of motor housing, as indicated).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vadillo (U. S. Patent Application Publication No. 2009/0136357) in view of Haga et al.  (U. S. Patent Application Publication No. 2013/0119795).
As to claim 13, Vadillo is discussed above but is silent as to the fan being coupled to an exterior of said motor housing, outside said chamber.  In this regard, Haga teaches a fan-cooled motor with the fan 15 coupled to an exterior of a motor housing 18 (FIG. 1, para.’s 0020 & 0021).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Vadillo so that its fan is arranged external to the motor housing in order to enclose the motor components in a sealed environment to protect the motor from temperature extremes, as suggested by Haga, Id.
As to claim 16, Vadillo is discussed above but is silent as to said stator comprises a plurality of stator cooling openings in flow communication with said plurality of cooling openings of said motor housing.  In this regard, Haga teaches its motor stator 11 having cooling passages 11b, A (FIG. 1, para. 0020) in communication with outside air holes 10a/b.  Therefore, it would have been obvious to one having ordinary skill in the art to provide cooling passages in the stator of Vadillo to direct cooling air through the stator, as shown by Haga, Id.

Allowable Subject Matter
Claims 10, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang (U. S. Patent Application Publication No. 2012/0027597) discloses a centrifugal fan having blades and a stiffening ring with a similar configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746